Citation Nr: 0739806	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus. 

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right (dominant) wrist injury.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to July 1970.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In October 2004, the RO issued a statement of the case (SOC) 
addressing the veteran's notice of disagreement with a denial 
of service connection for a lung disorder.  He did not 
perfect his appeal of that issue.  Hence, this matter is not 
before the Board.

In an October 2007 statement, the veteran raised the issues 
of entitlement to service connection for thyroid failure, 
failing eyesight, neuropathy, hypoglycemia and hypertension, 
all claimed as secondary to diabetes mellitus.  The RO has 
not formally addressed these issues; as they are inextricably 
intertwined with the TDIU issue on appeal they are addressed 
in the remand below.  

The issues of entitlement to a rating in excess of 10 percent 
for diabetes mellitus and entitlement to TDIU are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity, to include 
symptoms of flattened affect, some impairment of short-term 
memory and disturbances of motivation and mood; occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, has not been shown.

2.  The veteran's service connected residuals of  a right 
wrist injury are manifested by right (dominant) wrist 
dorsiflexion from zero to 30 degrees and palmar flexion from 
zero to 30 degrees; ankylosis of the wrist is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & supp. 
2006); 38 C.F.R. §§ 4.7, 4.21, 4.126, 4.130, Diagnostic Code 
(Code) 9411 (2007).

2.  A rating in excess of 10 percent for residuals of a right 
wrist injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5214, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issues decided herein, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claims.  An April 2005 letter from the RO, 
prior to the RO's initial adjudication of these claims in 
June 2005, explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The veteran was also advised to submit any pertinent 
evidence in his possession.  He was given ample time to 
respond to this letter or supplement the record.  While he 
was not given notice regarding effective dates of awards, he 
is not prejudiced by absence of such notice, as the decision 
below does not address any effective date questions.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for VA examinations in December 2004 and March 2005.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  In fact, in an April 2006 statement, he 
indicated that he had no additional information or evidence 
to submit.  The Board is satisfied that evidentiary 
development is complete; VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.  




II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

A.  PTSD

The veteran submitted a claim for an increased rating in July 
2004.

A November 2004 VA mental health treatment record notes the 
veteran's complaints of feeling unsafe unless he was asleep.  
He reported increased depression, irritability and anxiety.  
He denied panic attacks, delusions, or suicidal ideation.  
The impression included chronic, exacerbated PTSD.  

A March 2005 VA examination report notes that the veteran had 
no history of psychiatric hospitalization.  Currently, he was 
not receiving psychotherapy or group therapy.  He reported a 
constant fear that the enemy was entering his house.  He 
reported problems sleeping, nightmares about two or three 
times per week, avoidance or crowds and conversations about 
Vietnam, emotional numbing, feelings of detachment from 
others, social isolation, mistrust and irritability.  He 
indicated that he had a select group of friends and family 
with whom he spends time.  Specifically, he had close 
relationships with his wife, father, children and grandson, 
as well as one good friend from Vietnam.  He enjoyed fishing, 
playing dominoes and raising tomatoes.  He reported that he 
took a forced early retirement from his job with the Post 
Office because of a lung disability.  Upon examination, he 
was oriented in all spheres.  There was no evidence of 
delusional thinking.  Concentration and memory were fair.  
Judgment was good.  The veteran had a depressed mood and a 
blunted affect.  He denied any current hallucinations or 
suicidal ideation.  He reported violent thoughts toward his 
stepson who was abusing drugs, but no plan to harm him.  The 
veteran's speech was clear, coherent and slow paced.  He 
denied having panic attacks for several years.  He appeared 
quite depressed about his physical disabilities.  The 
diagnoses included chronic, moderate PTSD.  

A June 2005 VA mental health attending note indicates that 
the veteran was cooperative, appropriate and made good eye 
contact during his examination.  He complained of problems 
sleeping, depression, hypervigilance and some anxiety.  He 
denied panic attacks, suicidal ideation, homicidal ideation, 
or psychotic symptoms.  He exhibited full range of affect and 
his mood was congruent.  Cognitive functioning and memory 
were intact.  Thought process was goal oriented and logical.  
Insight and judgment were fair.

The veteran's PTSD is currently rated 50 percent under 38 
C.F.R. § 4.130, Code 9411 based on occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  To warrant the next higher (70 percent) 
rating, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

A close review of the record revealed no distinct period 
during which the criteria for the next higher (70 percent) 
rating were met.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  The evidence shows that the 
veteran's PTSD is characterized by flattened affect, some 
impairment of short-term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective social relationships.  The evidence does not show 
occupational impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  There is no evidence of suicidal ideation, near-
continuous panic affecting the ability to function, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
spatial disorientation, neglect of personal appearance and 
hygiene, or an inability to establish and maintain effective 
relationships.  

The evidence does show the veteran has been depressed 
throughout the appeal period; however, it does not show that 
this depression has affected his ability to function 
independently, appropriately and effectively.  The March 2005 
VA examiner noted that the veteran was able to maintain basic 
activities of daily living, to include personal hygiene.  His 
symptoms of depression are more characteristic of those 
contemplated by the criteria for the currently assigned 50 
percent rating, in that they show a flattened affect and 
disturbances of motivation and mood. 

Moreover, although the veteran has difficulty establishing 
and maintaining effective relationships, he is not unable to 
maintain and establish these relationships.  On March 2005 VA 
examination, he reported that he had close relationships with 
his wife, father, children and grandson, as well as one good 
friend from Vietnam.  

In conclusion, the veteran's overall disability picture most 
nearly approximates the criteria for the current 50 percent 
rating for the entire appeal period.  The preponderance of 
the evidence is against a higher, 70 percent, rating, and the 
benefit of the doubt rule does not apply.  

B.  Right Wrist

The veteran submitted a claim for an increased rating in July 
2004.

A December 2004 VA examination report notes the veteran's 
complaints of occasional intermittent pain in his right 
wrist.  The veteran reported that he retired from his job at 
the Post Office because of health problems, but not because 
of problems with his right wrist.  He denied using any braces 
or assistive devices.  He denied any additional functional 
limitations with repetitive motions or flare-ups.  He said 
that he was able to drive and take care of his daily 
activities.  Upon examination, some tenderness to palpation 
was noted.  There was no crepitation or heat.  There was no 
pain on motion.  Range of motion was dorsiflexion to 30 
degrees and volar (palmar) flexion to 30 degrees.  X-rays 
revealed no arthritic changes.  

A close review of the record revealed no distinct period 
during which the criteria for the next higher (30 percent) 
rating were met.  See Hart, supra.

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  As the veteran is right-handed, his right 
wrist is dominant.
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's right wrist disability is rated under Code 5215 
for limitation of motion of the wrist.  Dorsiflexion of 
either wrist to less than 15 degrees or palmar flexion 
limited in line with the forearm warrants a maximum 10 
percent rating.  The veteran's right wrist disability is 
already rated at the maximum under Code 5215.  A higher 
schedular rating requires ankylosis.  See 38 C.F.R. § 4.71a, 
Code 5214.  Since ankylosis of the wrist is not shown, Code 
5214 does not apply.

As the veteran's right wrist disability is rated at the 
maximum schedular rating under Code 5215, the Board must also 
consider whether referral for extraschedular consideration 
(under 38 C.F.R. § 3.321) is indicated.  As the record does 
not show that the right wrist disability has caused marked 
interference with employment or required frequent 
hospitalization, or involved any other factors of such 
gravity that would render the regular schedular criteria 
inadequate, the Board finds that referral for extraschedular 
consideration is not warranted.  

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 10 percent for residuals of a right 
wrist injury is denied.




REMAND

Regarding the claim for a rating in excess of 10 percent for 
diabetes mellitus, remand is required for a current 
examination.  The veteran has not yet undergone a VA 
compensation and pension examination for diabetes, and the 
most recent VA outpatient treatment record pertaining to this 
disability is dated in June 2005.  At that time, the veteran 
was noted to have non-insulin-dependent diabetes mellitus 
controlled by diet.  In an October 2007 statement, he appears 
to indicate that his diabetes mellitus has gotten worse since 
that time.  Specifically, he stated that he has been 
prescribed "glucose tablet(s)" by his physician at the 
Dallas VA Hospital (VAH).  (The Board notes that under Code 
7913, a 20 percent rating contemplates the presence of 
diabetes requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  See 38 C.F.R. 
§ 4.119, Code 7913.)  Although further delay is regrettable, 
an additional VA examination is necessary to ensure a fully 
informed decision regarding the veteran's claim.  See Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (When a veteran 
claims that a condition is worse than when originally rated, 
and when the available evidence is too old for an evaluation 
of the current condition, VA's duty to assist includes 
providing a new examination.).  Prior to the examination, 
copies of all pertinent, outstanding treatment records from 
the Dallas VAH must be secured (they are constructively of 
record).

In addition, as noted above, the veteran has raised the 
issues of entitlement to service connection for thyroid 
failure, failing eyesight, neuropathy, hypoglycemia and 
hypertension, all as secondary to diabetes mellitus.  See 
October 2007 statement from the veteran.  Notably, 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Code 7913.  38 
C.F.R. § 4.119, Note (1).  The RO has not addressed these 
claims and should do so on remand.

Regarding the claim seeking TDIU, this claim is inextricably 
intertwined with the claim seeking an increased rating for 
diabetes mellitus and the claims seeking service connection 
for thyroid failure, failing eyesight, neuropathy, 
hypoglycemia and hypertension.  Hence, adjudication of the 
TDIU claim must be deferred pending resolution of these 
claims.  Moreover, the Board notes that it may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that his service-connected disabilities 
do not prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  A medical opinion as to whether the 
veteran's service-connected disabilities render him unable to 
obtain or retain substantially gainful employment is required 
in this case. 

Finally, the veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should secure copies of the 
complete records of all treatment the 
veteran received for diabetes mellitus 
and any related disabilities from the 
Dallas VAH since June 2005.  

3.  The RO should then arrange for the 
veteran to be scheduled for an 
endocrinology examination to determine 
the severity of his diabetes mellitus.  
His claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies must be completed.  

Regarding diabetes mellitus, the examiner 
should note the regimen in place for 
management of the disease, including the 
dosage of insulin or oral hypoglycemic 
agents, any dietary restrictions, and any 
medically required regulation of 
activities (e.g.,  avoidance of strenuous 
occupational and recreational 
activities).  The examiner should note 
whether the diabetes has  resulted in 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization 
and/or visits to a diabetic care 
provider, progressive loss of weight and 
strength, or other complications that 
would be compensable if  separately 
evaluated. 

The examiner should also comment on the 
impact of the veteran's diabetes mellitus 
on his ability to work, to include 
whether it (alone or in concert with his 
other service-connected disabilities) 
renders him unemployable.  The rationale 
for all opinions expressed should also be 
provided.

4.  The RO should obtain any other 
medical opinions deemed necessary.

5.  The RO should adjudicate the claims 
of service connection for thyroid 
failure, failing eyesight, neuropathy, 
hypoglycemia and hypertension, all as 
secondary to diabetes mellitus.  If any 
claim is denied and the veteran files a 
timely notice of disagreement, the RO 
should issue an appropriate SOC and 
notify the veteran and his attorney that 
the matter(s) will be before the Board 
only if a timely substantive appeal is 
submitted.

6.  The RO should then re-adjudicate the 
claims for a rating in excess of 10 
percent for diabetes mellitus and for 
TDIU.  If either remains denied, the RO 
should issue an appropriate Supplemental 
SOC and provide the veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


